PER CURIAM:
Matthew Jordan Drost and Edward Stewart * appeal the district court’s order granting summary judgment in favor of the Appellee on the Appellants’ claims related to their termination of employment. The Appellants argue that the district court erred in denying their claims of promissory estoppel and negligent misrepresentation. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. We dispense with oral argument because the *413facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 As Stewart is deceased, his personal representative, Deborah Stewart, has maintained this appeal.